Citation Nr: 1310000	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for the cause of the Veteran's death, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, P.A.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1968.  He was the recipient of the Bronze Star Medal.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, having determined that new and material evidence had been received, reopened and denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  However, despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1   (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In August 2009, the Board had remanded this case for further evidentiary development.  In March 2011, the Board issued a decision, which reopened the claim of entitlement to service connection for the cause of the Veteran's death, and which then denied the underlying claim on the merits.

The appellant appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  The CAVC issued a Memorandum Decision in June 2012 that returned the case to the Board for possible evidentiary development.  Following this decision, the appellant submitted additional evidence.  The case is again before the Board for further appellate consideration.

The appellant has submitted additional evidence in the form of a private opinion by Dr. GLW.  See 38 C.F.R. § 20.1304 (2012).  The Board notes that the appellant did not waive agency of original jurisdiction (AOJ) consideration of this evidence.  Id.  Nevertheless, as the Board herein reopens the claim and grants it on the merits, remand to the RO for consideration of the evidence is not necessary. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in March 1979; the cause of death as listed on the death certificate was diffusely metastatic renal cell carcinoma.

2. In an unappealed June 1979 rating decision, the appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied.  

3. Evidence received since the final denial in the June 1979 rating decision is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim. 

4. At the time of his death, the Veteran had no service-connected disabilities. 

5. The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

6. Resolving all reasonable doubt in the appellant's favor, the Veteran's diffusely metastatic renal cell carcinoma was etiologically due to his military service.



CONCLUSIONS OF LAW

1. The June 1979 rating decision that denied entitlement to service connection is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 [(2012)].

2. New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3. The Veteran's diffusely metastatic renal cell carcinoma was incurred during his military service.  See 38 U.S.C.A. §§ 1110, 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.312 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen and grant the claim of entitlement to service connection for the cause of the Veteran's death is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations. 

II. New and Material Evidence

The appellant contends that the Veteran's death from diffusely metastatic renal cell carcinoma was related to his military service.  Therefore, she contends that service connection is warranted for the cause of the Veteran's death. 

In a rating decision issued in June 1979, the RO denied an original claim for service connection for the cause of the Veteran's death.  The appellant did not appeal this decision.  The next communication from her in this regard was the current claim for benefits.  Therefore, the June 1979 decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 20.1103 [(2012)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the June 1979 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death on the bases that there were no findings in the service treatment reports that he had a malignancy or other chronic genitourinary tract disorder in service, no medical evidence that his renal cell carcinoma had manifested to a compensable degree within one year of separation from service, and no probative evidence otherwise linking his diffusely metastatic renal cell carcinoma to active duty service.  At the time of the denial, the RO considered the Veteran's service treatment records, his death certificate, a September 1978 letter from the Tampa, Florida VA Hospital Medical Administration Service, indicating that he was at that time receiving treatment for renal cell carcinoma metastasized to the bone, which his physician opined had resulted in his permanent and total disability, and the appellant's statements in support of her claim.  

Since the June 1979 decision, additional evidence received includes verification with the National Personal Records Center (NPRC) of the Veteran's in-country service in Vietnam between March 1966 and March 1967; an April 1991 letter from the "Agent Orange Administration," United States District Courthouse, Brooklyn, New York, notifying the appellant of her receipt of a monetary survivor award, which appeared to be part of an Agent Orange class action lawsuit; and several years of VA treatment records reflecting the Veteran's diagnosis, treatment, and death from diffusely metastatic renal cell carcinoma. Additionally, the appellant has provided a private medical opinion from Dr. GLW stating that it is at least as likely as not that the Veteran's renal cancer was related to his military service.  Therefore, as the record now contains evidence that the Veteran served within the land boundaries of Vietnam during the Vietnam Era and an opinion connecting the cause of death to military service, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence to reopen the previously disallowed claim.  The claim is thus reopened. 

II. Merits

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cancer, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, all B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, cute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (revised 75 Fed. Reg. 53202-53216, August 31, 2010).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  As discussed above, the Veteran had confirmed service in the Republic of Vietnam.  

Presumptions are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The evidence reflects that the Veteran was diagnosed with renal cell carcinoma in September 1976 after seeking treatment for left leg pain.  His service treatment records are devoid of any complaint, treatment, or diagnosis suggestive of renal cancer.  However, there is a competent medical opinion relating the Veteran's cancer to his military service.

In March 2013, the appellant submitted an opinion from Dr GLW.  First, the Board acknowledges that Dr. GLW noted that a recent study had suggested there may be a link between renal cell carcinoma and Agent Orange exposure.  However, no definitive link has been found, and this cancer is not among those presumed to be related to herbicide exposure.  The aforementioned study is the only basis for Dr. GLW's opinion, and as this study merely suggested that there may be a connection to service, the Board finds Dr. GLW's opinion in this regard little more than speculative.  Under VA regulations and case law, service connection, or the denial thereof, may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2008); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).     

Nevertheless, the Board observes that Dr. GLW provided a competent and probative opinion on the issue of direct service connection.  He stated that he reviewed the Veteran's VA claims file and noted that the Veteran was diagnosed with clear cell renal cell carcinoma with metastasis in mid-1976, approximately eight years after discharge.  Dr. GLW then cited to medical literature stating that the growth rate of primary renal tumors is slow (on average 0.5 centimeters (cm.) per year) and found that, given the size of the Veteran's tumor at excision in 1976 (5 cm.) and the extensive metastases, it is at least as likely as not that the onset of the Veteran's renal cell carcinoma occurred during service or within one year of discharge.  

There is no contradictory evidence of record, and the Board has no basis for questioning the competence of Dr. GLW or the probative value of his opinion.  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording all reasonable doubt to the appellant, the claim of entitlement to service connection for the cause of the Veteran's death from diffusely metastatic renal cell carcinoma is granted.


ORDER

New and material evidence having been received, the claim to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted. 



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


